Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Olds on 4 March 2021.

The application has been amended as follows: 
1. 	(Currently amended) A gas turbine engine comprising: 
a fan drive turbine for driving a gear reduction, said gear reduction for driving a fan rotor; and 
a lubrication system for supplying oil to said gear reduction, the lubrication system including a lubricant pump supplying an air/oil mixture to an inlet of a deaerator, said deaerator including a separator for:
separating oil and air,
delivering separated air to an air outlet, and 
delivering separated oil back into an oil tank, 
oil tank,
wherein air within the oil tank moves outwardly through an air exit into the deaerator, the air exit from the oil tank to pass around a deflector to remove oil that may still be mixed with the air, and the deflector extends outward from said deaerator into the oil tank;
an inlet velocity of the air/oil mixture to the deaerator is less than or equal to 14 feet / second; and 
wherein a bypass duct is defined outwardly of said fan rotor by a housing, and said fan rotor delivering air into said bypass duct and into a compressor section, a bypass ratio is defined as the volume of air delivered into the bypass duct divided by the volume of air delivered to the compressor section, said bypass ratio is greater than 10.0, a gear ratio defined by said gear reduction being greater than 2.3, said fan rotor carrying fan blades, and a fan pressure ratio is defined as a pressure ratio across one of the said fan blades alone, with said fan pressure ratio being less than or equal to 1.45.
14. 	(Canceled)
15.  	(Currently amended) The gas turbine engine as set forth in claim [[14]]1, wherein the air exit includes a baffle extending away from an end of the deaerator, and toward the air outlet.
16. 	(Currently amended) A method of designing a gas turbine engine comprising: 
providing a fan drive turbine for driving a gear reduction, said gear reduction for driving a fan rotor; and 
providing a lubrication system for supplying oil to said gear reduction, with an oil tank, the lubrication system including a lubricant pump; and 

	separating oil and air,
delivering separated air to an air outlet, and 
delivering separated oil back into an oil tank, 
wherein said separated oil is first delivered into a pipe outwardly of the oil tank, and then into a location beneath a minimum oil level in the oil tank, 
wherein air within the oil tank moves outwardly through an air exit into the deaerator, the air exit from the oil tank to pass around a deflector to remove oil that may still be mixed with the air, and the deflector extends outward from said deaerator into the oil tank, and 
an inlet velocity of the air/oil mixture to the deaerator is less than or equal to 14 feet / second; and 
wherein a bypass duct is defined outwardly of said fan rotor by a housing, and said fan rotor delivering air into said bypass duct and into a compressor section, a bypass ratio is defined as the volume of air delivered into the bypass duct divided by the volume of air delivered to the compressor section, said bypass ratio is greater than 10.0, a gear ratio defined by said gear reduction being greater than 2.3, said fan rotor carrying fan blades, and a fan pressure ratio is defined as a pressure ratio across one of the said fan blades alone, with said fan pressure ratio being less than or equal to 1.45.
29. 	(Canceled)
30. 	(Currently amended) The method as set forth in claim [[29]]16, wherein the air exit includes a baffle extending away from an end of the deaerator, and toward the air outlet.

Allowable Subject Matter
Claims 1-13, 15-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, -----a gas turbine engine comprising, among other features, a fan drive turbine for driving a gear reduction, a deaerator including a separator for:
	separating oil and air,
delivering separated air to an air outlet, and 
delivering separated oil back into an oil tank, 
wherein said separated oil is first delivered into a pipe outwardly of the oil tank, and then into a location beneath a minimum oil level in the oil tank, 
wherein air within the oil tank moves outwardly through an air exit into the deaerator, the air exit from the oil tank to pass around a deflector to remove oil that may still be mixed with the air, and the deflector extends outward from said deaerator into the oil tank, and 
an inlet velocity of the air/oil mixture to the deaerator is less than or equal to 14 feet / second.
ii.	Dickie (8348017) teaches a deaerator (Fig 1A) separating air and lubricant, a deflector 34A, however fails to teach the separated oil is first delivered into a pipe outwardly of the oil tank because Dickie teaches the oil flows downward to oil tank 48 and to engine through pipe 18.
	Legare (8601785) teaches an air/oil separator (Fig 2) but fails to teach a deflector extending outward from said separator and into the oil tank, and a pipe delivering the separated oil outwardly of the oil tank into a location beneath a minimum oil level in the oil tank.

iii.	Claims 2-13, 15, 17-28, and 30 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741